DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a finger” of the interchangeable tool must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, 15-21, 24, 26-31 & 33-35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Jannborg US Patent 4,830,569.  

Regarding claims 1, 17-18, 27, 33 and 34-35 where it is disclosed by Jannborg to have a robotic arm/manipulator as shown in at least figure 5.  Where it is disclosed by Jannborg to have, “A robotic apparatus comprising a robot arm [shown in at least in figure 5 and described in at least column 3 lines 15-20] and configured to grip an object using an interchangeable tool that is attachable to and detachable from the robot arm [at least figure 5 shows the different tools which can be attached to the end of the robotic arm via an tool interface.  Where this is further explained in at least column 3 line 15 – column 4 line 55. They describe in detail how the system has the tools being interchangeable and they connect to the end for the robotic arm], the robot arm including a driving mechanism that has a movable portion [in at least figure 5 and described in column 4 lines 10-20 where they describe gripping tools being attached to the end of the robotic arm and hence the gripping tools having moveable portions to allow them to grip]; the interchangeable tool including a finger [figure 5 shows the tools and the tools are used for griping and as can be seen from said figure, the tools have at least a finger.  Figure 5 has been 
Furthermore, in regards to claim 17 where the robot of Jannborg can be used to manufacture and article as shown in figure 1.  

    PNG
    media_image1.png
    385
    443
    media_image1.png
    Greyscale

Regarding claim 18 where Jannborg in at least figure 5 to have a robotic device which include an end of the robotic arm with a quick connect connection that allows the tool to be exchanged on the end based on the tool required for the job.  Jannborg in figure 5, above, shows their system having the quick connector and the different tools 16 which can be connected to the end of the robot arm.  This is read upon by applicants claim to, “An interchangeable tool that is 
Regarding claim 2 where it is disclosed by Jannborg as shown in at least figure 5, shown above, to have their robotic arm including an interface which allows for the tool to be exchanged from the end of the robotic arm.  The tool is moved closer to the tool in one direction and also away from the tool in same axis but opposite direction, see above.  The tools attach to the tool interface using a quick connect as described in at least column 2 lines 15-30.  The above figure show how the system is able to move towards the end effector for attachment and away from the end effector in the opposite direction to when attaching the end effector, see dashed lines.  This is read upon by applicants claim to, “wherein the robot arm has a robot-arm-side mount surface to which the interchangeable tool is mounted, wherein the interchangeable tool has an interchangeable-tool-side mount surface to be mounted to the robot arm, wherein the interchangeable tool is attached or detached by moving the robot-arm-side mount surface and the interchangeable-tool-side mount surface closer to each other or away from each other in one direction.”  
Regarding claim 3, where it is shown in at least figure 5 of Jannborg to have their system have the robotic arm which includes a quick connect for connect the tools to the end of the robotic arm. This is read upon by applicants claim to, “wherein the robot arm has a robot-arm-side fixing portion configured to hold the interchangeable tool in a mounted state [see figure 5 where the tools labeled 16 can be mounted to the end of the robotic arm], wherein the interchangeable tool has an interchangeable-tool-side fixing portion to be engaged with the 
Regarding claim 5 where it is shown in at least figures 4-5 in Jannborg to have their system also have the robotic arm end effector linking through a drive transmission hole, see figure 4.  They also describe their system having the drive portion and moving portion being one side of the movable and linking portion as shown in at least figure 5.  This is read upon by applicants claim to, “wherein the movable portion and the linked mechanism are coupled by fitting a driving transmission member disposed at one of the movable portion and the linked mechanism into a driving transmission hole disposed at the other of the movable portion and the linked mechanism.”  
Regarding claim 8 where it is disclosed by Jannborg in at least column 4 lines 20-40 to have their system also being able to use a ball locking system whereby the when the tool is attached to the end of the robotic arm the tool is attached via the ball plunger type mechanism and the system is also using compressed air for attaching and removing the tool from the end of the arm using the compressed air.  This is read upon by applicants claim to, “wherein the robot arm has a robot-arm-side fixing portion configured to hold the interchangeable tool in a mounted state, wherein the interchangeable tool has an interchangeable-tool-side fixing portion to be engaged with the robot-arm-side fixing portion, wherein the robot-arm-side fixing portion and 
Regarding claim 15 where it is disclosed by Jannborg in at least figure 5 to have the moveable portions of the end effector being finger like and which can move towards each other and away from each other, see components labeled 16.  
Regarding claim 16 where it is disclosed by Jannborg in at least figures 4-5 and column 4 lines 20-40 to have, “a ball that is able to be moved by the air is provided on the robot- arm-side fixing portion, and wherein a fitting hole for engagement with the ball is provided on the interchangeable-tool-side fixing portion.”  
Regarding claims 19-20 where it is disclosed by Jannborg as shown in at least figure 5, shown above, to have their robotic arm including an interface which allows for the tool to be exchanged from the end of the robotic arm.  The tool is moved closer to the tool in one direction and also away from the tool in same axis but opposite direction, see above.  The tools attach to the tool interface using a quick connect as described in at least column 2 lines 15-30.  The above figure show how the system is able to move towards the end effector for attachment and away from the end effector in the opposite direction to when attaching the end effector, see dashed lines.  This is read upon by applicants claim to, “the movable portion is able to come close to each other and go away from each other”, and “an interchangeable-tool-side mount surface to be mounted to the robot arm; wherein the interchangeable tool is attached or detached by moving a robot-arm-side mount surface of the robot arm and the interchangeable-tool-side mount surface closer to each other or away from each other in one direction.”  
Regarding claim 21, where it is shown in at least figure 5 of Jannborg to have their system have the robotic arm which includes a quick connect for connect the tools to the end of 
Regarding claim 24 where it is disclosed by Jannborg in at least column 4 lines 20-40 to have their system also being able to use a ball locking system whereby the when the tool is attached to the end of the robotic arm the tool is attached via the ball plunger type mechanism and the system is also using compressed air for attaching and removing the tool from the end of the arm using the compressed air.  This is read upon by applicants claim to, “an interchangeable-tool-side fixing portion to be engaged with a robot- arm-side fixing portion of the robot arm configured to hold the interchangeable tool in a mounted state; wherein the interchangeable-tool-side fixing portion comprises a ball plunger that is able to be attached and detached by air.”  
Regarding claim 26 where it is disclosed by Jannborg in at least column 4 lines 35-40 to have their system also have, “a fitting hole for engagement with a ball that is able to be moved by the air and is provided on the robot-arm-side fixing portion is provided on the interchangeable-tool-side fixing portion.”  
Regarding claim 28-29 where it is disclosed by Jannborg as shown in at least figure 5, shown above, to have their robotic arm including an interface which allows for the tool to be exchanged from the end of the robotic arm.  The tool is moved closer to the tool in one direction and also away from the tool in same axis but opposite direction, see above.  The tools attach to the tool interface using a quick connect as described in at least column 2 lines 15-30.  The above figure show how the system is able to move towards the end effector for attachment and away from the end effector in the opposite direction to when attaching the end effector, see dashed lines.  This is read upon by applicants claim to, “the movable portion is able to come close to each other and go away from each other”, and “the robot arm has a robot-arm-side mount surface to which the interchangeable tool is mounted, wherein the interchangeable tool has an interchangeable-tool-side mount surface to be mounted to the robot arm, wherein the control device causes the robot-arm-side mount surface to move closer to or away from the interchangeable-tool-side mount surface in one direction, thereby attaching or detaching the interchangeable tool.”  
Regarding claim 30, where it is shown in at least figure 5 of Jannborg to have their system have the robotic arm which includes a quick connect for connect the tools to the end of the robotic arm.  This is read upon by applicants claim to, “the robot arm has a robot-arm-side fixing portion configured to hold the interchangeable tool in a mounted state [figure 5 components 5, 3, 6, 7 and 15 described in at least columns 3-4], wherein the interchangeable tool has an interchangeable-tool-side fixing portion to be engaged with the robot-arm-side fixing portion [figure 5 shows changeable tool being attached to the end of the robotic arm], and wherein the control device causes the robot-arm-side mount surface to move closer to or away from the interchangeable-tool-side mount surface in one direction to engage the robot-arm-side 
Regarding claim 31 where it is disclosed by Jannborg in at least column 4 lines 20-40 to have their system also being able to use a ball locking system whereby the when the tool is attached to the end of the robotic arm the tool is attached via the ball plunger type mechanism and the system is also using compressed air for attaching and removing the tool from the end of the arm using the compressed air.  This is read upon by applicants claim to, “the robot-arm-side fixing portion and the interchangeable-tool- side fixing portion comprise a ball plunger that is able to be attached and detached by air, and wherein the control device engages the robot-arm-side mount surface with the interchangeable-tool-side mount surface by operating the ball plunger due to inflow of the air.”  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jannborg in view of Suzuki US PG Pub 2016/0221196.  

Regarding claims 7 and 24 where all the limitations of claims 1 and 18, respectively, are disclosed by Jannborg as described above.  However it is not specifically disclosed by Jannborg to have their system also have, “wherein the movable portion and the linked mechanism comprise a slide guide comprising a guide rail and a guide block.”  
Suzuki is directed to a robot apparatus exchanger apparatus and robot system which includes a tool exchanger at the end of the robot for end effector swapping as described in at least paragraphs 12-13.  Suzuki in at least paragraphs 76-80 describes their system also, “wherein 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jannborg by the teachings of Suzuki where they are both directed to the same field of endeavor of robot end effector swapping and the related mechanisms.  Where one would have been motivated to modify Jannborg by the use of a known technique to improve similar devices in the same way, MPEP 2143, as taught by Suzuki.  In this instance the modification of Jannborg whom does have a locking mechanism for attaching the tool to the end of the robotic manipulator but does not use a rail and guide block for holding the tool to the end of the robotic arm, whereby one would have been motivated to use the device as taught by Suzuki to hold the tool to the end of the robotic arm securely and tightly to allow for the end effector to hold heavy objects without dropping them when moving them.  The slide and block allows for quicker swapping of tool to help speed up work and also provide a secure electrical/pneumatic connection between the tool and robotic arm.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-8 and 15-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1, 18, 27, 33 and 34-35, where applicants claim to have “a finger” this is not supported in the specification as in at least paragraphs 33, 39, 50-53 & 57-64 describe having “pair of finger members 330a and 330b”  Thus where applicant has amended the claims to now include just “a finger” it is not supported by the currently presented specification.  
The dependent claims are also rejected for the same reasons as stated for the independent claim from which they depend from as they do not rectify or address where applicant now claims “a finger”.  
The claims for the purpose of compact prosecution were examined as best understood and using the specification to look for two fingers as described.  

Allowable Subject Matter

Claims 4, 6, 22, 23 & 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.